IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID E. COOKE,                       : No. 51 MAP 2016
                                      :
                  Appellant           : Jurisdictional Statement
                                      :
           v.                         :
                                      :
EVELYN A. COOKE, THOMAS D.            :
COOKE, JR., AND DUCKY’S BOATS,        :
INC.                                  :
                                      :
                  Appellees           :



                                   ORDER


PER CURIAM


     AND NOW, this 26th day of August, the Notice of Appeal is QUASHED.